Exhibit 10.2

 

FIRST AMENDMENT TO EMPLOYMENT AGREEMENT

 

THIS FIRST AMENDMENT TO EMPLOYMENT AGREEMENT (this “Amendment”), dated as of
November 6, 2017, by and between B&G FOODS, INC., a Delaware corporation (the
“Corporation”) and BRUCE C. WACHA (“Executive”).

 

PRELIMINARY STATEMENTS

 

WHEREAS, the Corporation and Executive entered into that certain Employment
Agreement, dated as of August 1, 2017 (the “Employment Agreement”);

 

WHEREAS, the Corporation and Executive each desire to amend the Employment
Agreement as set forth in this Amendment.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereby agree as follows:

 

1.             Defined Terms.  Except as otherwise set forth herein, capitalized
terms used but not defined herein shall have the respective meanings assigned to
such terms in the Employment Agreement.

 

2.             Amendments to the Employment Agreement.  All references in the
Employment Agreement to “Executive Vice President of Corporate Strategy and
Business Development” shall be replaced by references to “Executive Vice
President of Finance and Chief Financial Officer.”

 

3.             Amendment Effective Date.  The amendment contained in Section 2
of this Amendment shall be effective as of November 27, 2017 (the “Amendment
Effective Date”).

 

4.             Reference to and Effect on the Employment Agreement.

 

(a)           On and after the Amendment Effective Date each reference in the
Employment Agreement to “this Agreement,” “hereunder,” “hereof” or words of like
import, shall mean and be a reference to the Employment Agreement as amended
hereby.

 

(b)           Except as specifically amended hereby, the Employment Agreement
shall continue to be in full force and effect and is hereby in all respects
ratified and confirmed.

 

5.             Counterparts.   This Amendment may be executed in counterparts,
each of which shall be deemed an original, but all of which together shall be
deemed to be one and the same agreement.  A signed copy of this Amendment
delivered by facsimile, e-mail or other means of electronic transmission shall
be deemed to have the same legal effect as delivery of an original signed copy
of this Amendment.

 

6.             Governing Law.  This Amendment and any claim, controversy or
dispute arising under or related to this Amendment, the relationship of the
parties, and/or the interpretation and enforcement of the rights and duties of
the parties shall be construed and enforced under and in accordance with the
laws of the State of New Jersey, without regard to conflicts of law principles.

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
and delivered by their proper and duly authorized officers as of the day and
year first above written.

 

B&G FOODS, INC.

 

BRUCE C. WACHA

 

 

 

 

 

 

By:

/s/ Robert C. Cantwell

 

/s/ Bruce C. Wacha

 

Name:

Robert C. Cantwell

 

 

 

Title:

President and Chief Executive Officer

 

 

 

[Signature Page to First Amendment to Employment Agreement]

 

--------------------------------------------------------------------------------